UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA AUG 27 2019

Clerk, U.S. District and
Bankruptcy Courts

 

 

CHARLOTTE HORST, et ai.,
Plaintiffs,
Vv. Civil Action No. 19-2383 (UNA)
CLAYTON R. HIGGINS, JR., et al.,
Defendants.
)
MEMORANDUM OPINION

 

It appears that a Deputy Clerk of the Supreme Court of the United States returned to
plaintiff Charlotte Horst a petition she had addressed directly to Justice Neil Gorsuch with
instructions to file a corrected petition. Horst alleges that defendants lack the authority to reject
a submission. In doing so, the Clerk and Deputy Clerk impersonate Supreme Court Justices and,
in effect, render judgment in violation of rights protected under federal statutes and various
provisions of the United States Constitution. Among other relief, Horst demands an order
enjoining the Clerk and Deputy Clerks from returning her submissions.

The Clerk of the Supreme Court is the designated recipient of all documents filed with
the Supreme Court, and he is authorized to reject any filing that does not comply with applicable
rules and orders. See Sup. Ct. R. 1. This Court has no authority to determine what action, if any,
must be taken by the Supreme Court and its administrative officers. See Miller v. Harris, 599 F.
App’x 1, | (per curiam) (D.C. Cir. 2015) (“The district court correctly determined it lacked
jurisdiction to review decisions of the United States Supreme Court, including those of its Clerk

of Court.”); In re Marin, 956 F.2d 339, 340 (D.C. Cir.) (per curiam) (“We are aware of no
authority for the proposition that a lower court may compel the Clerk of the Supreme Court to
take any action.”), cert. denied, 506 U.S. 844 (1992); Gillenwater v. Harris, No. 16-CV-495,
2016 WL 8285811, at *2 (D.D.C. Apr. 12, 2016), aff'd, No. 16-5107, 2016 WL 6915556 (D.C.
Cir. Oct. 5, 2016) (per curiam), cert. denied, 137 S. Ct. 1345 (2017).

The Court will grant the plaintiff's application to proceed in forma pauperis and will

dismiss the complaint. An Order consistent with this Memorandum Opinion is issued separately.

DATE: August a4 , 2019 / oA, b1——

United States District Judge